Decree of the Surrogate’s Court of Kings County, in so far as it fixes the compensation of respondent for legal services rendered to the administrator c. t. a., pursuant to section 231-a of the Surrogate’s Court Act, in the sum of $3,500, modified on the law by reducing such compensation to the sum of $1,000. As thus modified, the decree, in so far as appealed from, is unanimously affirmed, with costs to appellant, payable out of the estate, and the matter remitted to the Surrogate’s Court for the entry of a decree accordingly. No opinion. Present ■ — ■ Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.